Citation Nr: 1823420	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  	14-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee patellar chondromalacia with arthritis. 

2.  Entitlement to a disability rating in excess of 10 percent for left knee patellar chondromalacia with arthritis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depressive disorder, not otherwise specified. 

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as stomach/gastrointestinal problem. 

6.  Entitlement to service connection for degenerative joint disease of the lumbar spine. 

7.  Entitlement to service connection for psychosis or a mental illness for the purpose of establishing entitlement to treatment under 38 U.S.C.A. § 1702. 

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had verified active duty service in the Army from August 1974 to August 1977 and from August 1991 to February 1992.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2011 and June 2013 and promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) located in New Orleans, Louisiana.

As an initial matter, regarding the Veteran's s separate claims of entitlement to service connection for PTSD and depressive disorder, not otherwise specified, the Board notes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that the Veteran has claimed that he was diagnosed with PTSD; however, during the period on appeal the Veteran has instead been diagnosed with depressive disorder, not otherwise specified.  The RO denied service connection for depressive disorder, not otherwise specified, in its November 2011 rating decision and denied service connection for PTSD in its June 2013 rating decision; the Veteran has properly appealed both decisions.  Therefore, with consideration of the foregoing and the rule in Clemons, the Board has recharacterized the issues on appeal as above.

The Veteran's claim of service connection for bilateral sensorineural hearing loss (SNHL) was denied in March 2017 and the Veteran filed a timely notice of disagreement (NOD) in July 2017.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999). The RO has acknowledged this NOD in a July 2017 letter and the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  Because the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case and the Board declines to take jurisdiction of the claim for the limited purpose of remanding the matter for the issuance of a SOC.

The issues of entitlement to service connection for an acquired psychiatric disorder, chronic fatigue syndrome, GERD, and degenerative joint disease of the lumbar spine, as well as entitlement to an increased rating for the right and left knee conditions, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Although the Veteran served in the Persian Gulf War, a psychosis or mental illness did not develop during or within two years of separation from active duty service.  


CONCLUSION OF LAW

Service connection for psychosis or mental illness for treatment purposes pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Service connection may be awarded solely for eligibility for medical treatment for mental illness under certain conditions, as described below.  38 U.S.C. § 1702.  When a veteran of the Persian Gulf War develops an active mental illness (1) within two years after discharge, and (2) before the end of the two-year period beginning on the last day of the Persian Gulf War, this mental illness will be deemed to have begun during service. Id. For this purpose, "mental illness" is not defined although "psychosis" is defined to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  Id.; 38 C.F.R. § 3.384.

In this case, a review of the Veteran's service treatment records shows that the first indication that the Veteran may have been experiencing symptoms of a mental health disorder was in 2002 during a routine health evaluation at his local VA medical center.  Subsequent VA medical records reflect that the Veteran was first diagnosed with depression through VA in February 2005, which is over ten years after his discharge from service.  Although the Veteran and his family and friends have attested to his having exhibited symptoms of a mental health disorder from the time of discharge from service, the fact remains that he was not formally diagnosed with a mental illness or psychosis either during service or within two years after his discharge from service. Although his friends and family are qualified to state what they have observed, they have not indicated that they have the medical qualifications to state that these observed behaviors can be attributed to a specific medical condition.  Accordingly, the preponderance of the evidence is against the claim for service connection for psychosis or mental illness for treatment purposes pursuant to the provisions of 38 U.S.C.A. § 1702, and, as such, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 is denied.


REMAND

The Veteran was last afforded a VA examination to evaluate the etiology of his acquired psychiatric disorder in September 2011.  He reported that he first began receiving mental health treatment through VA in 2000 after feeling depressed and experiencing a lack of motivation; according to him he continued to receive treatment ever since this initial reporting.  The Veteran also endorsed experiencing chronic sleep impairment.  After a battery of psychiatric examinations, the examiner set forth a diagnosis of depressive disorder, not otherwise specified.  However, the examiner's review of the record revealed that the first recording of a diagnosis for depressive disorder was in 2007.  

As for the etiology of the acquired psychiatric disorder, the examiner elected to only opine as to whether the condition was secondary to the Veteran's service-connected bilateral knee conditions.  In finding that it was less likely than not that the acquired psychiatric disorder was proximately due to or the result of the bilateral knee conditions, the examiner stated that there were other possible causes of the Veteran's depressive symptoms, to include untreated obstructive sleep apnea, and further commented that the Veteran's documented mental health treatment did not begin until 2007 per VA medical records.  The examiner concluded by stating that although the bilateral knee conditions "may contribute" to the Veteran's depression, it was unclear whether other causes were more likely to be contributing to the acquired psychiatric disorder. 

The September 2011 VA psychological examination is inadequate as the examiner did not provide a clear opinion as to whether the acquired psychiatric disorder may be attributable to service on a direct basis.  Moreover, the examiner did not utilize the correct standard when evaluating the likelihood of whether the Veteran's acquired psychiatric disorder was secondary to a service-connected disability.  As a reminder, secondary service connection is permitted based on aggravation, such that compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).   The September 2011 examiner did not discuss whether the acquired psychiatric disorder was permanently aggravated beyond its natural progression due to the left hip disability.  On remand, the Veteran should be afforded a new examination to determine the correct diagnosis for his acquired psychiatric disorder and then elicit opinions regarding direct and secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

Moving on to the chronic fatigue syndrome and GERD claims, the Board notes that service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or (following such service) to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).  Under 38 C.F.R. § 3.317, a qualifying chronic disability can result from an undiagnosed illness or a medically unexplained chronic multisystem illness.  Examples of a medically unexplained chronic multisystem illness include, but are not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to (in pertinent part): fatigue, muscle pain, joint pain, neurological signs or symptoms, or neuropsychological signs.  38 C.F.R. § 3.317 (b).

The claims file reflects that the Veteran had qualifying service in the Southwest Asia theater of operations during the Persian Gulf War.  The Board is mindful that the Veteran's symptom complaints, which include chronic fatigue, depression, and muscle and joint pain, may warrant application of the provisions of 38 C.F.R. 
§ 3.317 if any of all of those symptoms are not medically accounted for by the Veteran's known medical diagnoses.  The Veteran was most recently afforded an examination to evaluate the nature and etiology of his claimed chronic fatigue syndrome and GERD in October 2012.  With regards to the GERD, he endorsed experiencing epigastric distress, reflux, regurgitation, and mild nausea.  The examiner also administered an upper gastrointestinal radiographic examination which confirmed a diagnosis of moderate GERD.  However, with regards to chronic fatigue syndrome, although the Veteran reported that he experienced muscle aches and weakness as well as sleep disturbances, the examiner did not find sufficient evidence to support a diagnosis of chronic fatigue syndrome, as the Veteran did not exhibit the threshold criteria.  

In consideration of the likely etiology of the GERD, the examiner opined that it was less likely than not due to exposures in Southwest Asia, and stated that there were no known exposures or toxins that result in the development of GERD.  The examiner further commented that GERD is idiopathic and due to problems with the lower esophageal sphincter, and thus could not be due to environmental exposures.  

The examiner's only discussion of the chronic fatigue syndrome was that as the Veteran did not have a diagnosis of the condition they clearly could not be service-connected for it.  However, the examiner then stated that the Veteran's fatigue symptomatology "represents an undiagnosed illness", and surmised that the symptoms could be secondary to the Veteran's depression or obstructive sleep apnea.  

The October 2012 VA examination is insufficient as it leaves unanswered several queries regarding the etiology of both the claimed chronic fatigue syndrome and GERD.  First, the examiner did not offer any opinion as to whether the GERD was related to service on a direct basis, despite the Veteran's lay testimony that he had experienced symptoms of the condition while in service and ever since his discharge.  Furthermore, the Veteran in his initial claim of service connection for GERD asserted that the condition was secondary to his service-connected bilateral knee conditions as due to the pain medications he took for the disabilities; however, the examiner did not offer any opinion to address this theory of entitlement.  In addition, despite recognizing that the Veteran's chronic fatigue symptoms were indicative of an undiagnosed illness, and further acknowledging that the Veteran had a diagnosed gastrointestinal disorder, the examiner failed to offer an opinion as to whether the Veteran's GERD and/or fatigue symptomatology were chronic in nature, and if so, whether any qualifying chronic disability was affirmatively shown to have resulted from a supervening condition or had otherwise been affirmatively shown as not incurred during active service, as would be necessary in order to evaluate whether service connection is warranted under 38 C.F.R. § 3.317.  Accordingly, the Board finds that a new examination is needed to address these outstanding queries. 

The Veteran was last afforded a VA examination to evaluate the nature and etiology of the degenerative joint disease of the lumbar spine in May 2011.  Although no opinion was requested, after confirming that the Veteran had a low back disability, the examiner opined that it was less likely than not that the degenerative joint disease of the lumbar spine was attributable to the bilateral knee disabilities.  In support thereof, the examiner stated that a review of medical literature found no connection between diseases of the joint extremities and lower lumbar spine, except for leg length discrepancy or severe flexion contracture.  

The May 2011 examination is inadequate as the examiner did not provide an opinion as to whether the degenerative joint disease of the lumbar spine may be attributable to service on a direct basis.  Moreover, the examiner did not utilize the aggravation standard under Allen when evaluating the likelihood of whether the Veteran's degenerative joint disease of the lumbar spine was secondary to a service-connected disability.  On remand, the claims file should be provided to a VA examiner in order elicit opinions regarding direct and secondary service connection.  

The Veteran was last provided a VA examination in connection with his service-connected knee disabilities in February 2012.  Subsequent to that examination, the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2018), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The February 2012 examination report included only active range of motion findings and did not include range of motion findings for passive range of motion.  That report also did not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report did not fully satisfy the requirements of Correia and 38 C.F.R. 
§ 4.59, a new examination is necessary to decide the bilateral knee disability claims.

Accordingly, the case is REMANDED for the following action:

1.  Please provide the Veteran with the appropriate authorizations to assist him with obtaining medical records regarding the treatment of his claimed disabilities.  Also provide him the opportunity to submit additional records in support of his various service connection claims. 

2. Please obtain any VA records that have not already been associated with the claims file.

3.  Schedule the Veteran for an appropriate VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the submitted report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of his acquired psychiatric disorder.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The examiner must first provide diagnoses for all psychiatric disorders found.  The examiner must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner is asked to specifically determine whether the Veteran has depressive disorder and/or PTSD.  In evaluating the diagnoses for the Veteran's acquired psychiatric disorder, the examiner should consider the prior diagnosis of depressive disorder, not otherwise specified, as reflected in the Veteran's treatment history with VA as well as on the September 2011 examination.

If a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the reported stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  

Then, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder is related to the Veteran's military service and/or proximately due to, the result of, or aggravated by the Veteran's service-connected disabilities beyond the natural progression of the disease.  In providing this opinion, the examiner must consider, and discuss as necessary, the lay statements contained within the claims file. 

The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated any of the claimed disabilities, the medical professional should specify, so far as possible, the degree of disability resulting from such aggravation.  

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

4.  The Veteran should also be scheduled for a VA medical examination to address the nature and etiology of his GERD and claimed fatigue symptoms.  The examiner must review the claims file and address the following matters:

A) First, please note whether the Veteran has a medically unexplained chronic multisymptom illness corresponding to either claimed disability.

B) If the answer to (A) is negative, please describe whether the Veteran's diagnosed GERD and reported fatigue symptoms have at the present time or at any time during the pendency of this appeal been chronic in nature and thus would constitute a qualifying chronic disability under 38 C.F.R. § 3.317(a)(2)(i)(B).  If this question is answered in the negative for either claimed disability, an explanation for this determination is needed.

C) If a chronic disability is found to correspond to either the diagnosed GERD or the fatigue symptoms, please address the possible etiologies of such chronic disability.  Of particular importance, please address the likelihood that any chemical exposures in Southwest Asia contributed to cause the onset of symptoms.  If either chronic disability is found to be attributable to a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness, the examiner should so state.  If, on the other hand, the examiner is not able to pinpoint the etiology of such chronic symptoms based on the evidence of record, the examiner should also so state.

D)  Notwithstanding the answers to any of the above questions, please address whether it is at least as likely as not (50 percent probability or greater) that GERD is related to the Veteran's military service and/or proximately due to, the result of, or aggravated by the Veteran's service-connected disabilities beyond the natural progression of the disease.  In providing this opinion, consider, and discuss as necessary, the lay statements contained within the claims file, as well as the Veteran's assertion that his GERD is due to his use of pain medication to alleviate the symptoms of his bilateral knee disabilities.  

All opinions must be supported by a thorough explanation (rationale).

5.  The Veteran should further be scheduled for a VA examination to evaluate the nature and severity of all impairment due to his service-connected left and right knee disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. The examiner should note in the examination report that the claims folder and the remand have been reviewed. All indicated tests should be performed and all findings should be reported in detail

The examiner should describe the nature and severity of all manifestations of the Veteran's right and left knee disabilities. Specifically, the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in either knee.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  The Veteran's claims file should be provided to a qualified VA examiner for the purpose of eliciting an addendum opinion as to the etiology of the degenerative joint disease of the lumbar spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should note in the opinion report that the claims folder and the remand have been reviewed. 

Then, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that degenerative joint disease of the lumbar spine is related to the Veteran's military service and/or proximately due to, the result of, or aggravated by the Veteran's service-connected disabilities beyond the natural progression of the disease.  In providing this opinion, the examiner must consider, and discuss as necessary, the lay statements contained within the claims file. 

The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated any of the claimed disabilities, the medical professional should specify, so far as possible, the degree of disability resulting from such aggravation.  

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

7.  Then, the Veteran's claims must be readjudicated.  If the determination of any claim remains unfavorable, he must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


